Citation Nr: 9915103	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-42 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel







INTRODUCTION

In an October 1980 Administrative Decision, a regional office 
of the Department of Veterans Affairs (VA) found that the 
veteran had a period of service from April 17, 1969 to April 
16, 1971 which was honorable for VA purposes.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating action 
of the Winston-Salem, North Carolina regional office (RO), 
which denied the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes.  
In August 1996, the RO accepted as a notice of disagreement 
(NOD), correspondence dated in July 1996 and received from 
the veteran's congressional representative in which the 
veteran stated his desire to appeal.  The RO issued a 
statement of the case (SOC) in August 1996.  The veteran's 
substantive appeal was received in September 1996.  

The Board remanded the case in January 1998 for further 
development. 


FINDING OF FACT

The veteran is permanently precluded from engaging in 
substantially gainful employment due to his nonservice-
connected disabilities


CONCLUSION OF LAW

The veteran is permanently and totally disabled for pension 
purposes.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record reveals that the veteran 
was born in April 1949 and the he reportedly completed only 
seven years of grade school.  He was most recently employed 
in January 1994 by a construction firm. 

The disabilities complained of by the veteran and noted in 
the medical evidence include status-post cryptococcal lung 
infection, right upper lung; right upper lung resection; 
liver disease; erythema multiforme; schizoid personality and 
hypertension.  The veteran maintains that he is unable to 
maintain substantially gainful employment as a result of 
these disabilities, particularly the lung disorders.

To establish a basis for the determination that a claimant is 
permanently and totally disabled, the evidence must show that 
the veteran is unemployable.  The United States Court of 
Appeals of Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) has rendered several opinions which affect the 
development and analysis of claims for permanent and total 
disability ratings for pension purposes.  In Roberts v. 
Derwinski, 2 Vet. App. 387, 389 (1992), the Court found that 
each of the veteran's claimed disabilities must be identified 
and rated under the VA Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.  In accordance with 38 C.F.R. § 4.16, 4.17, 
certain percentage requirements must be met.  After 
identifying all of the veteran's disabilities and assigning 
an evaluation, it is then necessary to assess whether the 
veteran meets these requirements and is unemployable as a 
result of a lifetime disability under 38 C.F.R. § 4.17 
(1998).  If the veteran is not shown to be unemployable, it 
must be determined whether he suffers from a lifetime 
disability which would render it impossible to the average 
person to follow a substantially gainful occupation, as 
contemplated by 38 U.S.C.A. § 1502(a) (West 1991) and 38 
C.F.R. § 4.15; Brown v. Derwinski, 2 Vet. App. 444 (1992). 

The evidence of record includes VA records, including reports 
of VA examinations, and records considered by the Social 
Security Agency (SSA) in that agency's determination 
regarding the veteran's claim for Social Security benefits.  
The RO, subsequent to the January 1998 Board remand, 
evaluated the veteran's nonservice-connected disabilities as 
follows:  status post cryptococcal lung infection, right 
upper lung, rated as 30 percent disabling under Diagnostic 
Code 6899-6835; status-post right upper lung resection, rated 
10 percent disabling under Diagnostic Code 7804; liver 
disease, erythema multiforme, schizoid personality, and post 
traumatic neurosis, all rated noncompensably disabling under 
Diagnostic Codes 7399-7345, 7899-7806, 9499-9410 and 9411, 
respectively.  The Board agrees with these evaluations.

Under the provisions of 38 C.F.R. § 4.25, the evaluations 
assigned above result in a combined disability evaluation of 
40 percent.  Consequently, the Board concludes that the 
veteran does not meet the regulatory requirements related to 
pension benefits as set forth in 38 C.F.R. §§ 4.16, 4.17.  
That is, he is not shown to have at least one disability 
rated as 60 percent disabling or at least one disability 
rated at least 40 percent with additional disability rated 
such that the combined evaluation is 70 percent or more.

The Board notes that the criteria for rating respiratory, 
mental and cardiovascular disorders were each changed during 
the course of the veteran's appeal.  The RO has not 
considered all of the veteran's disabilities under both the 
old and new sets of criteria (see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991)) and the changes in rating criteria could 
affect the evaluation assigned to the veteran's relevant 
disabilities and in turn affect the determination regarding 
entitlement to pension benefits.  Nevertheless, in light of 
the favorable decision, the Board finds that a remand to the 
RO to consider both sets of rating criteria is not necessary. 

Under 38 C.F.R. § 3.321(b)(2), where the evidence of record 
establishes that the veteran is basically eligible but fails 
to meet the disability requirements based on the percentage 
standards of the Schedule for Rating Disabilities, but is 
found unemployable, the veteran may be granted a permanent 
and total rating for pension purposes.  In this case the 
Board finds that the veteran is permanently precluded from 
engaging in substantially gainful employment due to the above 
mentioned disabilities when considering his education and 
occupational experience.

The report of an examination performed for VA subsequent to 
the January 1998 Board remand included the examining 
physician's comment that the veteran could return to work in 
a limited fashion where he was not required to do significant 
walking or strenuous activity.  The Board also notes that the 
veteran is receiving Social Security benefits, in part 
because of the severity of his respiratory disabilities.  
Although decisions by the SSA are not binding on VA, in this 
case, the Board finds the Social Security Administration 
decision persuasive.  

The veteran's disabilities significantly affect his ability 
to maintain employment as evidenced by his inability to work 
for many years.  Accordingly, based on the provisions of 
38 C.F.R. § 3.321(b)(2), the Board concludes that the veteran 
is permanently and totally disabled for pension purposes.  38 
U.S.C.A. §§ 1502, 1521, 5107; 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

